Citation Nr: 0640269	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from 12 January to 14 April 
1971.

This appeal to the Board of Veterans Appeals originally arose 
from a June 2000 rating action that denied service connection 
for PTSD and a seizure disorder on the grounds that new and 
material evidence to reopen the claims had not been received.

By decision of May 2004, the Board reopened the claims for 
service connection for PTSD and a seizure disorder on the 
basis of new and material evidence, and remanded the claims 
for service connection on the merits to the RO for further 
development of the evidence and for due process development.

In September 2005, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in Washington, D.C.  A transcript of the hearing 
is of record.

In December 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

In December 2006, the undersigned VLJ granted the veteran's 
representative's November 2006 motion to advance this appeal 
on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent 
possible, been accomplished.  

2.	The evidence does not support or corroborate the 
veteran's account of a head injury as a result of a 
personal assault during his military service.  

3.	A seizure disorder was not shown present in service or 
to the required degree within 1 year of separation 
thereof, and the most persuasive medical evidence 
addressing the relationship between such disability and 
the veteran's military service, including an alleged 
personal assault therein, weighs against the claim for 
service connection.  

4.	There is no persuasive medical evidence that any PTSD is 
related to the veteran's military service, to include an 
alleged personal assault therein.


CONCLUSIONS OF LAW

1.	The criteria for service connection for PTSD are not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2006).  

2.	The criteria for service connection for a seizure 
disorder are not met.           38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

April 2003, June 2004, December 2005, and August 2006 post-
rating RO letters collectively informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing that a disease began in or was 
made worse by his military service).  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further collectively specified what 
records the VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that the 
VA would make reasonable efforts to get.  The latter 2004, 
2005, and 2006 RO letters requested the veteran to furnish 
any evidence that he had in his possession that pertained to 
his claims.  The Board thus finds that these letters satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran before the June 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that, in this 
appeal, any delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the post-remand 
RO notice letters in June 2004 and December 2005 (which 
substantially completed the VA's notice requirements in this 
case), the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claims 
before it readjudicated them on the basis of all the evidence 
of record in February 2005 and September 2006 (as reflected 
in the Supplemental Statements of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the August 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
all available service and extensive post-service VA and 
private medical records.  The veteran was afforded 
comprehensive VA evaluations in October 2004, and 
supplemental medical opinions were obtained in August 2006.  
A transcript of the veteran's September 2005 Board hearing 
testimony is of record, and has been considered in 
adjudicating this appeal.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  Received in February and 
December 2005 were statements from the veteran that he had no 
additional evidence or information to submit.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  In April 2006, an 
official of a VA Medical Center from which the RO sought 
additional records of reported 1971 medical treatment of the 
veteran stated that no additional medical records from that 
year were available.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Where a veteran served 90 days or more during a period 
of war and epilepsy becomes manifest to a degree of 10% 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.      §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under the 
general rating formula for major and minor epileptic 
seizures, a 10% rating requires a confirmed diagnosis of 
epilepsy with a history of seizures, or continuous medication 
shown necessary for the control of epilepsy.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran contends that he has PTSD and a 
seizure disorder as a result of alleged personal trauma, 
i.e., being kicked in the head by a drill instructor during 
basic military training in March or April 1971.  He asserts 
that he was hospitalized after the assault for a length of 
time variously described as 2 days to 3 weeks.  He variously 
states that he first had a seizure in service after he was 
assaulted, or on the first morning of his return home from 
service, which seizure was witnessed by his parents, who took 
him to a hospital, where he was told by medical personnel 
that he had temporal lobe seizures and placed on medication.  

The service medical and personnel records are completely 
negative for complaints, findings, or diagnoses of any 
seizures, psychiatric disorder, or trauma to the veteran's 
head.  In a December 1970 report of medical history on 
examination for entrance into service, the veteran denied 
frequent or severe headache, dizziness or fainting spells, a 
history of head injury, epilepsy or fits, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, and periods 
of unconsciousness.  On examination, the veteran was 
neurologically and psychiatrically normal.  

On early April 1971 psychiatric evaluation for purposes of 
recruit evaluation by a military aptitude board, it was noted 
that the veteran had been in a variety of training 
situations, and had failed to meet minimal training 
standards.  The veteran stated that he found himself unable 
to cope emotionally with recruit training, in that the 
discipline of military life made him resentful, nervous, and 
unable to function.  He gave a history of not finishing his 
high school education, with poor grades, chronic misbehavior, 
and suspension on several occasions because of continual 
conflicts with teachers and peers.  He reported at least 1 
arrest, and a history of other antisocial behavior.  On 
mental status examination, the veteran exhibited no obvious 
signs or psychosis, neurosis, or suicidal ideation.  The 
examiner concluded that the veteran's open resistance to 
efforts to help him, and his contentiousness identified him 
as unlikely to complete training.  The military aptitude 
board noted the veteran's platoon commanders' report that he 
had the mental ability to learn the requirements of recruit 
training, but he refused to put out the needed physical 
effort to build his body up to the minimal level required of 
recruit training, and lacked the desire to be a U.S. Marine.  
It was felt that he had not made an honest and sincere effort 
to become a Marine and to perform his assigned duties in a 
proficient and industrious manner, and that it was apparent 
that the veteran would not respond to any form of leadership.  
A general discharge for apathy was recommended.  

The military aptitude board concluded that the veteran's 
general qualifications did not warrant retention in service; 
he was not in need of hospitalization, and had not completed 
recruit training.  He had been counseled concerning his 
deficiencies, and afforded a reasonable opportunity to 
overcome them, but he failed recruit training because of 
inability to adjust thereto.  His condition was noted to have 
existed prior to entry into service, and not been aggravated 
thereby, and the aptitude board recommended that he receive a 
general discharged by reason of unsuitability, because he did 
not try to the best of his ability during training and was 
unwilling to return to the training program.  Lastly, the 
aptitude board noted that the veteran had no mental or 
physical disability which would warrant his discharge by 
reason of physical disability.             

On separation examination subsequently in April 1971, the 
veteran certified that he had informed the medical officer of 
all defects, illnesses, and injuries known to him.  No facial 
trauma or neurological or psychiatric abnormality was noted 
on examination.

Post service, November 1971 VA medical records are negative 
for complaints, findings, or diagnoses of any neurological or 
psychiatric disability.  In January 1972, the veteran was 
seen at a VA medical facility with a history of having 
blacked-out while riding in a car a couple of hours ago.  He 
currently felt dizzy and nauseated, and stated that this had 
never happened before.  Current neurological examination was 
negative, skull X-rays were negative, and the diagnosis was 
syncope.  On early February 1972 evaluation for seizures, the 
veteran described an episode of "swimming" of vision and 
weakness for 5 minutes, which progressed to loss of 
consciousness with extension of the arms; there were no 
tonic-clonic movements, incontinence, or tongue-biting.  He 
was thereafter confused for 15 to 20 minutes.  He reported no 
previous trouble, or trouble since that time.  An 
electroencephalogram (EEG) demonstrated moderate to moderate-
slow features which were non-focal; the examiner commented 
that the findings represented a distinct departure from 
normal, and should be taken as evidence in favor of a 
clinical seizure disorder, as opposed to Stokes Adams 
attacks.  The impression was possible seizure disorder.  A 
late February brain scan showed normal scintiphotos.  

Received in April 1972 was a statement signed by 10 people 
who had been associated with the veteran for the past 18 
years, and who indicated that, to the best of their 
knowledge, he had not had any fainting spells or seizures 
before he entered military service.  

On June 1972 VA neuropsychiatric examination, the veteran 
complained of convulsive seizures, having had the first one 
in late February 1972 and 2 more since that time.  On 
examination, most major neurological signs and tests were 
within normal limits.  On mental status examination, the 
veteran complained of problems with concentration since his 
first seizure.  Affect showed appreciable flattening, and the 
veteran had a rather childish manner.  His intellectual level 
appeared to be dull normal.  He made many errors in 
calculations, and handled proverb problems very poorly, 
apparently making no effort to answer the problems.  An EEG 
noted no significant abnormalities.  The diagnosis was 
chronic brain syndrome with a definite history of a 
convulsive disorder.  In addition, an intracranial neoplasm 
was suspected, with a history of weight gain, convulsive 
onset at the age of 18, and continuous headaches and impaired 
thinking ability.    

During December 1972 hospitalization at a VA medical 
facility, the veteran gave a history of having had his first 
seizure during military service in April 1971, with      7 
such attacks occurring approximately every 3 months 
thereafter until July 1972, when he reportedly began having 
seizures every month.  Witnesses reportedly observed the 
veteran's body stiffen and shake for a few minutes without 
tongue-biting or incontinence, followed by a 30-minute post-
ictal period during which he stared in a trance, unaware of 
activity in his environment. Also noted was a history of an 
auto accident in 1969 or 1970 wherein the veteran may have 
had a blackout episode following the impact; the veteran 
stated that he was a passenger in a car that struck a 
telephone pole while skidding on wet pavement in a rainstorm, 
and blacked-out after the impact, but he noted no seizure 
activity at this time.  A current EEG revealed spike and slow 
wave discharges emanating from the temporal regions, 
indicative of a seizure disorder.  On psychiatric 
consultation, the veteran gave a history of having had a 
seizure in military service while running a few days before 
he completed basic military training; the impression was 
inadequate personality, which was characteristic of the 
family structure (his father also carried this diagnosis); it 
was felt that this may be complicated by the fact that he was 
having seizures.  The diagnoses were temporal lobe focal 
seizure disorder, secondary to trauma; and personality 
disorder, complicated by the seizure disorder.

In a statement which was received in January 1974, a service 
comrade who served with the veteran in basic military 
training stated that he noticed that the veteran was affected 
by the physical and emotional strain of training to a greater 
degree than the majority of their fellow recruits, and that 
the veteran became very nervous and emotionally upset, 
sometimes to the point that he was unable to cope with his 
surroundings.  The service comrade stated that he did not 
witness any fainting spells or convulsions.

Numerous subsequent post-service VA medical records show 
regular, continuing treatment and evaluation of the veteran 
for a seizure disorder and psychological problems from the 
1970s to the 1990s.  January 1974 medical records noted the 
veteran's history of having been physically harassed during 
his military service, and medically discharged from service 
due to a seizure disorder; the impression was personality 
disorder in a passive-dependent person.  On July 1979 
psychological evaluation, the veteran's difficulties were 
assessed to be less situational and more characterological.  
In June 1984, the assessments were situational adjustment 
problem, and evidence of longstanding interpersonal 
instability and difficulties.  In February 1988, the 
impression was adjustment disorder.  In August 1998, the 
impression was mood disorder.  In July 1999, the veteran 
complained of exacerbation of his PTSD secondary to ongoing 
issues.      

In a statement of May 2002, J. P. stated that he verified the 
veteran's PTSD event or stressor as a blow to the head during 
military service in 1971.  He also speculated that the 
veteran's seizures may be related to this event.

In late May 2002, a VA physician noted the veteran's history 
of the onset of seizures in service in 1971 after he was 
kicked in the head, and stated that he was unable to state 
whether there was a relationship between the veteran's 
seizures and the reported inservice incident.

In an August 2002 affidavit, the veteran's mother stated that 
he was kicked in the head by a drill sergeant during basic 
military training, after which he began to have seizures.

In November 2002, W. S., Psy. D., evaluated the veteran for 
possible PTSD.  The veteran gave a history of passing out and 
falling to the ground while running during basic military 
training, and then being kicked on the right side of the face 
by a drill sergeant who thought he was faking.  He stated 
that he began having seizures after that, and left military 
service because of the seizures.  After mental status 
examination, the diagnostic impression was that the veteran 
appeared to meet the criteria for chronic PTSD, which the 
examiner opined was quite likely a result of the inservice 
incident.  However, he qualified this opinion as subject to 
verification of these details through independent sources 
such as military and medical records.

In November 2002, R. P. M.D., noted the veteran's report of 
having been kicked in the head by a drill sergeant after he 
fell to the ground during a run in basic military training.  
The doctor noted that a December 1972 EEG report documented 
the veteran's hospitalization for seizures and treatment with 
various anti-seizure medications, and that he currently took 
medication and had approximately 1 or       2 seizures per 
year.  Based on the information furnished by the veteran and 
corroborated by Dr. W. S., Dr. R. P. opined that it was more 
likely than not that the veteran suffered from a seizure 
disorder associated with head trauma from an incident of his 
military service, and that he met the criteria for PTSD.      

In June 2003 and September 2005 statements, the veteran 
denied having been in an automobile accident prior to 
service.
    
On October 2004 VA PTSD examination, the examiner reviewed 
the claims folder prior to the examination.  The veteran gave 
a history of having been kicked in the right side of the head 
and face by a drill sergeant during basic military training 
in 1971, as a result of which and its consequences he was 
released from service.  He currently complained of 
nightmares, intrusive thoughts, and seizures related to this 
inservice traumatic event.  On mental status examination, the 
doctor noted that the veteran had a tendency to change 
answers to questions in a way that suggested changing 
internal cognitive approach or functioning; further testing 
suggested that he appeared to change cognitive functioning or 
style from time to time.  The examiner opined that it was 
likely that the veteran's cognitive impairment was secondary 
to his head injury and medications, and might also be 
impacted by his PTSD.  The diagnosis was PTSD with depression 
and anxiety.  

The examiner noted that the veteran had been exposed to a 
traumatic incident in service, that is, being kicked in the 
head, with subsequent seizures, headaches, and confusion.  He 
re-experienced this traumatic set of events in the form of 
nightmares and intrusive thoughts, and met the avoidance and 
other criteria for the diagnosis of PTSD, including by virtue 
of his efforts to avoid conversation about this experience.  
The doctor opined that, overall, the veteran's PTSD produced 
considerable to severe levels of disturbance in his social 
and occupational functioning, and that the connection between 
his PTSD and the inservice event was supported by the fact 
that his nightmares and intrusive thoughts were directly 
related to those events.  The examiner further opined that 
the veteran's inservice stressor event was sufficient to 
produce PTSD, and that there was a clear link between his 
current PTSD symptomatology and that inservice stressor.  

In October 2004, a VA neurologist reviewed the claims folder 
in its entirety, including the November 2002 medical reports 
of Drs. R. P. and W. S., for the purpose of furnishing a 
medical opinion as to whether it was at least as likely as 
not that the veteran's seizure disorder was etiologically 
related to his military service, to include an alleged 
personal assault.  The physician noted that the veteran was 
discharged from service due to unsuitability; that his 
service medical records were completely negative for any 
episode of loss or alteration of consciousness or awareness, 
or of paroxysmal neurological phenomena; that his service 
records were negative for the alleged assault or medical 
treatment for any consequences thereof, such as loss of 
consciousness, mental confusion, pain, or external injuries; 
and that neither his December 1970 entrance or April 1971 
separation examination revealed any neurological abnormality.  
The doctor also noted the veteran's contradictory history 
regarding the onset of seizures: whereas on June 1972 
examination he stated that he had his first seizure in 
February 1972, during December 1972 hospitalization he stated 
that he had his first seizure during military service, which 
seizure was witnessed.  

The VA physician concluded that it was possible that the 
veteran did have a seizure disorder, and that it was possible 
that his seizures may be secondary to a head trauma, but 
there was no documentation in his service medical records 
that a head trauma occurred during service, as no evidence of 
head injury was noted despite frequent visits to service 
medical facilities during his 3 months in service.  The 
doctor further noted that there was documentation in the 
records of the veteran having been in an automobile accident 
prior to service, but information as to the occurrence of a 
possible head trauma at that time was conflicting, and that, 
over the years, the veteran had provided conflicting 
information about the time of his first seizure.  On that 
record, the VA physician opined that it was not possible to 
connect the veteran's seizures to his time in military 
service in any way, and that, based on the data outlined 
above, it was far more likely that his seizures were not 
related to his time in military service.  

At the September 2005 Board hearing, the veteran testified 
about his claimed inservice head trauma inflicted by a drill 
instructor during basic training, and the possible onset of 
seizures in service.  He also stated that he was hospitalized 
for seizures 2 days following separation from service.  

In a statement which was received in September 2005, J. P. 
stated that he had known the veteran since 1967; that he did 
not know the veteran to have PTSD symptoms or witness him 
having seizures prior to military service in 1971; and that 
he was aware that the veteran had had several seizures since 
separation from service in 1971, and had observed his PTSD 
symptoms.

In August 2006, the same VA neurologist who authored the 
October 2004 VA medical report stated that the notation of 
seizures on the June 1972 VA examination was based on the 
history provided by the veteran, who stated that his first 
seizure occurred in February 1972; that the diagnosis of 
organic brain syndrome seemed to have been based on the 
veteran's cognitive difficulties, history of seizures, and 
rapid weight gain; and that the possibility of intracranial 
neoplasm was subsequently proven not to be the case.  The VA 
physician stated that the veteran's cognitive difficulties 
appeared to have been long-standing and pre-existed his 
military service, on the basis of his own history of 
difficulties in school and not completing his high school 
education.  On that basis, the VA doctor opined that the June 
1972 VA examination report provided no information that 
supported a connection between the veteran's reported 
seizures and his military service.  

Based on the extensive available documentation, the VA 
neurologist opined that there was no evidence whatsoever that 
the veteran had any seizures anytime before February 1972, 
noting that the veteran had provided a list of signatures of 
10 people who had known him prior to service who stated that 
they were not aware of his having had any seizures prior to 
his military service.  During the veteran's short      3-
month period of military service, he reported to the medical 
clinic and was assessed by medical personnel multiple times 
due to numerous general complaints, which was well-documented 
in the records.  However, the doctor noted that not once were 
seizures ever mentioned or reported during the veteran's 
military service.  Therefore, there was strong evidence 
supporting the fact that the veteran never had seizures 
during his military service.  

On the basis of the veteran's history of the onset of his 
first seizure in February 1972, and his provision of a list 
of signatures of 10 people who had known him prior to service 
who stated that they were not aware of his having had any 
seizures prior to his military service, the doctor stated 
that the evidence clearly and unmistakably refuted the 
occurrence of seizures prior to the veteran's entrance into 
service.  Furthermore, the physician opined that in no way 
would the veteran's military service have worsened seizures 
even if they had preexisted service, as the records showed 
that he suffered no head trauma or any other neurological 
insult whatsoever in connection with his service.  Lastly, 
the doctor opined that it was not likely that that the 
veteran's seizures were in any way related to his military 
service.  He spent only 3 months in military service, during 
which he saw medical personnel multiple times for multiple 
complaints, and not even once were any neurological problems 
noticed.  The physician noted that the veteran suffered no 
head trauma during service and no neurological illness either 
during or immediately after service, and that he reported the 
onset of seizures in February 1972, and opined that it was 
thus unlikely that his seizure disorder was related to his 
military service.  The doctor stated that she based her 
opinions on documented evidence, upon her full and detailed 
review of the claims folder, and in light of her neurological 
expertise.

Although a seizure disorder and PTSD have been diagnosed, the 
Board finds no link, established by credible, persuasive 
medical evidence, between those current disabilities and any 
incident of the veteran's military service, including the 
alleged inservice personal trauma, and no credible supporting 
evidence that the claimed inservice trauma, a head injury, 
occurred.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his short period of military basic training in 1971.  
Absent evidence that a veteran engaged in combat with the 
enemy, his lay statements, alone, are not sufficient to 
establish the occurrence of any inservice stressor for the 
purpose of establishing service connection for PTSD; rather, 
corroborating evidence is needed to support the claim for 
service connection.  Id.  See also Cohen v. Brown, 10 Vet. 
App. 128, 146-7 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Such is the case here, where the veteran had only 
military basic training.  

As noted above, the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any head trauma or seizures in 
service.  Neither does the post-service evidentiary record 
support or corroborate the veteran's account of alleged head 
trauma as a result of personal assault in service.  

Although PTSD was medically assessed by Dr. W. S. in November 
2002 and again on October 2004 VA PTSD examination, and the 
examiners medically related it to the veteran's history of 
inservice head trauma from a personal assault, that history 
is not a reliable indicator of actual head injury in service, 
inasmuch as such assertion is unproven, uncorroborated, and 
not supported objectively; as noted above, the veteran's 
service medical records are completely negative for findings 
or diagnoses pertaining to any head injury.  The Board notes 
that, as a medical opinion can be no better than the facts 
alleged by a veteran, an opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In 
this regard, the Board notes that Dr. W. S. specifically 
qualified his opinion that the veteran's PTSD was quite 
likely the result of his reported inservice head trauma as 
subject to verification of the details of the trauma through 
independent sources such as military and medical records - 
which inservice event the Board notes has not been verified 
or corroborated. 

Likewise, the appellant's own reported history of an alleged 
inservice head injury as a result of a personal assault, as 
reflected in Dr. W. S.'s November 2002 medical report and in 
the October 2004 VA PTSD examination report, does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

With respect to the claim for service connection for a 
seizure disorder, the Board notes that no such disability was 
shown present in service or to the degree of      10% within 
1 year of separation therefrom.  Although a seizure disorder 
was first suspected in January and February 1972, the 
pertinent VA medical records during the first post-service 
year show no confirmed diagnosis of epilepsy with a history 
of seizures, and do not indicate that continuous medication 
was necessary for the control of epilepsy.  The first 
indication of a confirmed diagnosis of epilepsy was that 
noted during VA hospitalization in December 1972, well over 1 
year following separation from service in April 1971.

Although a seizure disorder was medically assessed in 
November 2002, and Dr.     R. P. medically related it to the 
veteran's history of inservice head trauma from a personal 
assault, that history is not a reliable indicator of actual 
head injury in service, inasmuch as such assertion is 
unproven, uncorroborated, and not supported objectively.  As 
noted above, the veteran's service medical records are 
completely negative for findings or diagnoses pertaining to 
any head injury, and thus that medical opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 
5 Vet. App. at 180.

Likewise, the appellant's own reported history of the alleged 
inservice onset of seizures, as reflected in December 1972 VA 
records of his medical treatment, and his own reported 
history of an alleged inservice head injury as a result of a 
personal assault, as reflected in Dr. R. P.'s November 2002 
medical report, do not constitute competent evidence that 
such alleged inservice events actually occurred.  See 
LeShore, 8 Vet. App. at 409 (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

In October 2004 and August 2006, a VA neurologist noted that 
the veteran's seizure disorder had its onset post service, 
but found no documentation of a claimed inservice head trauma 
in the service records which could link that current seizure 
disorder to such claimed inservice incident of personal 
assault.  The Board accords great probative value to the 
comprehensive 2004 and 2006 VA medical reports, as the 
medical comments and opinions therein were rendered by a 
physician who is a specialist in neurology and who reviewed 
the entire claims folder and the veteran's documented 
military and medical history, noted all recorded clinical 
findings and diagnoses, and reached conclusions as to the 
etiology of his seizure disorder based on consideration and 
specific discussion of all pertinent medical evidence and 
events reflected in the evidentiary record.  Hence, the Board 
considers those VA medical reports to play a decisive role in 
the disposition of the issue of service connection for a 
seizure disorder on appeal, and finds that the most 
persuasive medical evidence that specifically addresses 
medical nexus militates against the claim for service 
connection.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993)   
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Neither are the veteran's claims corroborated by any other 
evidence.  J.P.'s May 2002 alleged "verification" of the 
veteran's inservice blow to the head is of no probative 
value, inasmuch as he stated no basis for his statement.  
Similarly, the veteran's mother stated no basis for her 
August 2002 statement that the veteran suffered head trauma 
in service.  There is no indication that either J.P. or the 
veteran's mother witnessed such personal assault upon the 
veteran.    

The Board has considered the veteran's assertions and 
testimony, as well as J.P.'s May 2002 statement in connection 
with the claims on appeal.  However, as laymen without the 
appropriate medical and psychiatric training and expertise, 
they are not competent to render a probative opinion on 
medical matters-such as whether the veteran has PTSD or a 
seizure disorder as a result of alleged inservice personal 
assault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).     

Under these circumstances, the Board finds that the claims 
for service connection for PTSD and a seizure disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.  Service connection 
for a seizure disorder is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


